Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “  a first . . . line” on lines 2-3 is unclear and confusing, as such indefinite. For example, it is unclear if “plurality of attenuation cells ” on line 3 are  additional “cells ” or a further recitation of the previously claimed “cell” on line 2 and how this limitation is read on the preferred embodiment so seen on the drawings.
In claim 6, it is unclear “each source” is where it from. 
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-2 and 5-6 are rejected under 35 USC 102 (a((2) as being anticipated by Granger -Jones (US2013/0043962).  
Regarding to claim 1, Granger-Jones et al discloses the circuit as shown on Figures 2-6 comprising:
- a first attenuation cell to an nth attenuation cell; -a plurality of attenuation cells (92 on Figure 2) connected to each other in parallel through a transmission line (130),
- wherein each of the plurality of attenuation cells includes a plurality of switch elements (SW1-SW4 on Figure 5C) connected to each other in parallel, wherein the plurality of switch elements are connected to the transmission line through one contact point.  
Regarding to claim 2, wherein each of the plurality of attenuation cells has a multi-attenuation state, and the plurality of switch elements included in each of the plurality of attenuation cells are selectively turned on according to an attenuation state.     
Regarding to claim 5,  wherein the plurality of switch elements is an N-type transistor which is any one of an N-type FET and an N-type BJT, see Figure 6.  
Regarding to claim 6, wherein each drain of the plurality of switch elements (transistors) included in one attenuation cell is connected to the transmission line through the one contact point, and each source is connected to the ground.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 USC 103 as being unpatentable over  by Granger -Jones (US2013/0043962).  
          Granger-Jones discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein the plurality of switch elements included in each of the plurality of attenuation cells are turned off as a default, any one of the plurality of switch elements is selectively turned on according to the attenuation state to attenuate the signal, see the paragraph 0107, and the sizes of the plurality of switch elements are different from each other as called for in claims 3-4. 
       A skilled artisan realizes that the attenuations of the attenuator cell (326) of Ganzer-Jones are formed by the resistance values of the resistors (R1-RN) which are determined the sizes of the resistors. Thus, selecting optimum sizes for the resistors of Ganzer-Jones as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Ganger-Jones is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the optimum sizes for the resistors of Ganger-Jones as claimed for the purpose of providing desired attenuation to accommodate with requirement of a predetermined system.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842